 



Exhibit 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into as of this 1st day of September, 2006 (the “Effective Date”) by
and between COLEMAN CABLE, INC., a Delaware corporation (the “Company”), on the
one hand, and RICHARD N. BURGER (the “Employee”), on the other hand. (The
Company and the Employee are sometimes referred to herein together as the
“Parties”)
WITNESSETH
     WHEREAS, the Company is engaged in the business of manufacturing wire and
cable products (the “Business”);
     WHEREAS, the Company and the Employee are parties to that certain
Employment Agreement dated December 30, 1999 (the “Original Agreement”), which
the Parties desire to amend and restate in its entirety on the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Restatement of the Original Agreement. The Parties do hereby amend and
restate the Original Agreement in its entirety as set forth herein. Upon the
Effective Date, the Original Agreement shall be superseded in its entirety and
of no further force or effect.
     2. Employment. The Company hereby agrees to employ the Employee for the
Term of this Agreement (as defined in Section 5 hereof) and the Employee hereby
accepts such employment.
     3. Position and Duties.
          (a) Position. During the Term, the Employee shall serve as the
Executive Vice President and Chief Financial Officer of the Company, overseeing
financial and certain other day to day operations of the Company and any person
or entity that directly, or through one or more intermediaries is controlled by
the Company (collectively, the “Affiliates”) and shall have and perform the
duties, responsibilities and authority commensurate with such position, which
are enumerated from time to time by the Company’s Board of Directors and/or its
Chief Executive Officer. Such duties, responsibilities and authority shall
include, but not be limited to, the following:
          (i) the authority to employ (and terminate), any and all subordinate
officers (of whatever position), any general managers, managers, supervisors and
other employees of the Company or its Affiliates as the Employee shall deem
necessary or appropriate for the conduct of the Business and its Affiliates; to
delegate to such employees such authority as he shall determine, all consistent
with the employee policies and

 



--------------------------------------------------------------------------------



 



procedures promulgated by the Company’s Board of Directors and the Chief
Executive Officer; and
          (ii) the authority to make or otherwise authorize expenditures by and
to contract liabilities for the Company and the Affiliates in the ordinary
course of business; and
          (iii) the authority to make any and all decisions of a material nature
for the Company and the Affiliates subject only to the approval of the Company’s
Board of Directors and Chief Executive Officer.
          (b) Efforts. The Employee shall devote his full working time, diligent
efforts and attention (except for permitted vacation periods and periods of
illness or other incapacity) to the business and affairs of the Company as may
be required to perform his duties and responsibilities in a diligent and
businesslike manner.
     4. Salary and Benefits.
          (a) Base Salary. During the Term, the Company shall pay to the
Employee a minimum base salary of $375,000 per year. The Company shall pay such
salary in equal bi-weekly installments on the Company’s regular pay days.
Regular installments of base salary shall be paid less all applicable taxes,
social security payments and other items that the Company is required by law to
withhold or deduct therefrom.
          (b) Automatic Annual Raises. During the Term, the Employee’s base
salary shall be increased, effective as of each anniversary of the Effective
Date, by a percentage amount equal to the percentage increase in the Chicago
area Consumer Price Index as reported by the U.S. Department of Labor.
          (c) Merit Raises. The Board of Directors of the Company may, in its
absolute and sole discretion, increase the salary payable to Employee for merit.
          (d) Performance Bonuses. During each year of the Term, the Employee
shall be entitled to receive cash performance bonuses in an amount up to 100% of
the Employee’s base salary, as determined by the Company’s Board of Directors
based upon the attainment of performance goals conveyed to the Employee. The
cash performance bonus may be increased in any year in the discretion of the
Compensation Committee.
          (e) Employee Benefits. In addition to the compensation described
above, the Company will provide or offer for the Employee’s participation such
benefits (other than bonus, incentive compensation and severance benefits) as
are generally provided or offered by the Company to its other similarly
positioned executive officers, including, without limitation, retirement
benefits, health/major medical insurance and welfare benefits, sick days and
other fringe benefits (collectively, “Benefits”), if and to the extent that the
Employee is eligible to participate in accordance with the terms of the
applicable Benefit plan or program generally. These Benefits shall include:

2



--------------------------------------------------------------------------------



 



          (i) group health, life and disability insurance (to the extent offered
to similarly positioned executive officers);
          (ii) participation in any Company sponsored retirement savings or
pension plan (to the extent such plans are in existence and participation is
offered to similarly positioned executive officers);
          (iii) participation in all stock or stock option plans (to the extent
such plans exist);
          (iv) use of a company car comparable to the car presently being driven
by the Employee;
          (v) business expense allowances;
          (vi) paid vacation accruing at the rate of four (4) weeks per year;
          (vii) paid religious and other holidays to the extent provided under
the Company’s personal leave policies; and
          (ix) such other perquisites as the Company and the Employee shall
agree.
          (f) Supplemental Disability Insurance. In addition to the Benefits
herein provided for, the Company shall purchase and maintain in full force and
effect one or more policies of supplemental disability insurance, with benefits
consistent with those provided to the Employee as of the date hereof.
          (g) Equity and Option Grants. In addition to all other salary and
benefits herein provided, the Company hereby agrees that Employee shall be
entitled to participate in restricted stock and stock option plans established
for the benefit of the Company’s employees.
          (h) Expense Reimbursement. The Company shall reimburse the Employee
for all reasonable business expenses properly incurred by the Employee in the
ordinary course of performing the Employee’s duties and responsibilities
hereunder, subject to the Company’s normal and customary practices and policies
as are in effect from time to time with respect to travel, entertainment and
other business expenses (including the Company’s reasonable requirements with
respect to prior approval, reporting and documentation of such expenses)
     5. Term and Termination.
          (a) Term. Subject to the rights of termination set forth below, the
Term of the Employee’s employment under this Agreement shall be for a rolling
three (3) year period (i.e., upon completion of each day of the Employee’s
employment, the term of his employment automatically shall be extended for one
additional day), commencing on the Effective Date (the ‘Term”).

3



--------------------------------------------------------------------------------



 



          (b) Termination for Cause. The Company may terminate the Employee’s
employment under this Agreement at any time upon written notice for “Cause.” For
the purposes of this Agreement, Cause shall mean:
          (i) the gross neglect or willful failure by the Employee to perform
his duties and responsibilities in all material respects as set forth hereunder,
after a written demand for substantial performance is delivered to the Employee
by the Company’s Board of Directors which demand specifically identifies the
manner in which the Company’s Board of Directors believes that the Employee has
not so performed his duties and which demand is not met within thirty (30) days
of its delivery to Employee;
          (ii) any act of fraud or embezzlement by the Employee in connection
with the Company or its affiliates;
          (iii) a willful and material breach of this Agreement by the Employee
which the Employee fails to cure within thirty (30) days of the Employee’s
receipt of written notice of such breach; or
          (iv) the Employee’s conviction or entering into a plea of nolo
contendere to (A) a crime involving moral turpitude; or (B) any other crime
materially impairing or materially hindering the Employee’s ability to perform
his duties for the Company.
          (c) Voluntary Termination By The Employee With Good Reason. The
Employee may, at any time within 90 days of the occurrence of any event which
constitutes “Good Reason” upon written notice, terminate his employment under
this Agreement with “Good Reason”.
          (i) For the purposes of this Agreement, “Good Reason” shall mean
without the prior written consent of the Employee:
          (A) a reduction in the base salary and potential for bonus
compensation of the Employee, other than an insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company within
fifteen (15) days after receipt of notice thereof given by the Employee; or
          (B) a significant reduction in the responsibilities and/or duties of
the Employee the result of which is that the Employee (1) shall no longer have
control or authority over the management of the Company or the Affiliates, or
(2) shall have responsibilities which are not commensurate with the historical
responsibilities of the Executive Vice President and Chief Financial Officer of
the Company; or
          (C) a change of location of the Employee’s office which is thirty-
five (35) miles or more from the office where the Employee was located as of the
Effective Date; or

4



--------------------------------------------------------------------------------



 



          (D) a Change of Control (as herein defined); or
          (E) any willful failure or willful breach by the Company (not covered
by any of the clauses (A) through (D) above) of any material obligations of this
Agreement, if such breach is not cured within thirty (30) days after written
notice thereof by the Employee to the Company’s Board of Directors.
For the purposes of this Agreement, a “Change of Control” shall mean that any of
the following has occurred:

  (i)   any person or other entity (other than any of the Company’s subsidiaries
or any employee benefit plan sponsored by the Company or any of its
subsidiaries) including any person as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner, as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of more than fifty percent (50%) of the total combined voting power
of all classes of capital stock of the Company normally entitled to vote for the
election of directors of the Company (the “Voting Stock”),     (ii)   the
stockholders of the Company approve the sale of all or substantially all of the
property or assets of the Company and such sale occurs;     (iii)   the
stockholders of the Company approve a consolidation or merger of the Company
with another corporation (other than with any of the Company’s subsidiaries),
the consummation of which would result in the shareholders of the Company
immediately before the occurrence of the consolidation or merger owning, in the
aggregate, less than 60% of the Voting Stock of the surviving entity, and such
consolidation or merger occurs;     (iv)   a change in the Company’s Board of
Directors occurs with the result that the members of the Board immediately prior
to such change no longer constitute a majority of such Board of Directors; or  
  (v)   any other change of ownership or effective control (as defined in
Section 280G(b)(2) of the Internal Revenue Code (the “Code”)).

For the avoidance of doubt, no Change of Control shall be deemed to occur if any
of the events enumerated above occur as a result of (i) the 144A equity offering
and private placement of equity securities with Friedman, Billings & Ramsey, Co.
as initial purchaser and placement agent (the “144A offering”); (ii) any
issuance of equity securities pursuant to the shelf registration statement filed
in connection with the 144A offering; (iii) any changes associated with the
listing of the Company’s stock on the NASDAQ stock market; or (iv) an initial
public offering or shelf registration of the Company’s stock.

5



--------------------------------------------------------------------------------



 



     For the further avoidance of doubt, the Employee’s decision not to
terminate his employment within 90 days after the occurrence of any event which
constitutes “Good Reason” shall not preclude or otherwise constitute a waiver of
the Employee’s right to terminate his employment within 90 days of any other
event which constitutes “Good Reason.”
          (d) Voluntary Termination By The Employee Without Good Reason. The
Employee may, at any time upon three (3) months prior written notice, terminate
his employment under this Agreement without Good Reason.
          (e) Termination on Death or Permanent Disability. The Employee’s
employment under this Agreement shall terminate upon the Employee’s death or
Disability. For purposes of this Agreement, “Disability” shall mean the
inability of the Employee to substantially perform the Employee’s duties and
responsibilities to the Company by law, by reason of a physical or mental
disability or infirmity (i) for a total of one hundred twenty (120) days in any
consecutive twelve (12) month period or (ii) at such earlier time as the
Employee submits or the Company receives satisfactory medical evidence that the
Employee has a physical or mental disability or infirmity which will likely
prevent him from returning to the performance of the Employee’s work duties for
four (4) months or longer. In the event of any dispute regarding the
determination of the Employee’s Disability, such determination shall be made by
a physician selected by the Company, at the Company’s sole expense, in
consultation with the Employee’s primary treating physician; provided, however,
that the Employee’s Disability shall be conclusively presumed if such
determination is made by an insurer providing disability insurance coverage to
the Employee or the Company in respect of the Employee.
     6. Severance Benefits. Upon termination of the Employee’s employment under
this Agreement, the Employee shall be entitled to receive the following
termination benefits in lieu of all other considerations and payments under this
Agreement and all claims for damages and remedies based on a claim of wrongful
discharge, after receipt of which the rights and obligations of the parties
hereunder shall become void and of no further force and effect; provided,
however, that the Employee shall remain obligated to abide by the restrictive
covenants set forth in Section 9 of this Agreement until such time as they would
otherwise expire.
     (a) Termination for Cause or Without Good Reason. If the Employee’s
employment is terminated for Cause by the Company in accordance with Section
5(a) or is terminated voluntarily by the Employee in accordance with
Section 5(d), then the following severance benefits shall be due:
          (i) base salary shall be paid through such date of termination;
          (ii) any bonus that may otherwise have become due for the fiscal year
prior to the year in which the Employee’s employment is terminated; and
          (iii) all benefits, including all life insurance policies maintained
pursuant to Section 4(e) above, may be terminated or canceled by the Company at
any time from and after the last day of employment, subject only to the
Employee’s

6



--------------------------------------------------------------------------------



 



“COBRA” rights to continue health insurance and his right to vested funds in the
Company sponsored retirement savings and pension plans.
     (b) Termination by Death or Disability. If the Employee’s employment is
terminated by the Company upon the death or Disability of the Employee, then the
following severance benefits shall be due and payable at the Company’s option
either in one lump sum or in accordance with the Company’s customary practices:
          (i) the Employee (or his estate or representative) shall be entitled
to his base salary for 12 months following the date of termination; and
          (ii) the Employee (or his estate or representative) shall be entitled
to receive all accrued and unpaid bonuses for the year immediately preceding the
termination of Employee’s employment, plus a bonus payment in an amount equal to
one (1) times the average annual bonus paid to Employee for the two (2) complete
years immediately preceding Employee’s Death or Disability.
In addition, Employee shall receive the following:
          (i) all options and restricted stock shall immediately vest;
          (ii) all group health, life and disability insurance benefits and
health club memberships shall continue for a period of 12 months from the date
of termination. In the case of termination by reason of the death of the
Employee, then such group health, life and disability insurance benefits shall
continue as aforesaid for the benefit of any dependents who survive him; and
          (iii) all policies of insurance on the life of the Employee maintained
by the Company pursuant to Paragraph 4(e), above, shall (except in the case of
termination by reason of the Employee’s death) be assigned to the Employee,
without charge (except for any applicable income taxes which the Employee may be
liable for), effective on the last day of employment, and thereafter, the
Company shall have no further obligation to maintain those policies or to pay
additional premiums thereon.
     (c) Wrongful Discharge or Termination for Good Reason. If the Employee’s
employment is terminated by the Company other than for Cause or by reason of
death or Disability, or if the Employee’s employment is terminated by the
Employee for Good Reason, then the following severance benefits shall be due and
payable in one lump sum:
          (i) an amount equal to three (3) times the Employee’s base salary
(i.e., thirty-six (36) months base salary); and
          (ii) an amount equal to three (3) times the Employee’s average annual
bonus for the two (2) complete years immediately preceding the termination of
the Employee’s employment.

7



--------------------------------------------------------------------------------



 



In addition, Employee shall receive the following:
          (i) all options and restricted stock shall vest immediately (to the
extent not previously vested) without regard to whether or not any of the
conditions specified therein have been achieved;
          (ii) all group health, life and disability insurance benefits and
health club memberships shall continue for thirty-six (36) months; and
          (iii) the Company shall convert all policies of insurance on the life
of the Employee that are required to be maintained by the Company pursuant to
Paragraph 4(e), above, into fully paid, term policies; shall promptly pay in
full the premiums then due; and shall assign such policies to the Employee,
without charge (except for any income taxes the Employee may be liable for),
effective on the last day of employment.
     (d) Shareholder Approval of Severance Benefits. The Company shall use its
best efforts to obtain shareholder approval for the portion of the severance
benefits payable under Section 6 of this Agreement which would otherwise be
subject to excise tax under section 4999 of the Code which complies with section
280G(b)(5)(B) and the regulations thereunder.
     (e) Limits on Severance Payments. Anything in this Agreement to the
contrary notwithstanding, the following restrictions shall apply:
          (i) In the event that it shall be determined that any payment or
distribution from the Company, any affiliate, or trusts established by the
Company or by any affiliate to or for the benefit of the Employee (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, and with a “payment” including, without limitation, the
vesting of an option or other non-cash benefit or property) (a “Payment”) would
be nondeductible by the Company for Federal income tax purposes because of
section 280G of the Code, or any successor provision, then the aggregate present
value of amounts payable or distributable to or for the benefit of the Employee
pursuant to this Agreement (“Agreement Payments”) shall be reduced (but not
below zero) to the Reduced Amount. For purposes of this paragraph, the “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of Agreement Payments without causing any Payment to be
nondeductible because of said section 280G of the Code. The determination to be
made hereunder shall be made within twenty (20) days after the date of
termination by the accounting firm that is then acting as auditor for the
Company (the “Accounting Firm”), which shall provide detailed calculations
thereof to the Company and to the Employee, provided, however, that the Employee
shall elect which and how much of the Agreement Payments shall be reduced
consistent with such calculations. The determination to be made by the
Accounting Firm shall be binding upon the Company and the Employee unless each
of the following occurs: (i) within fifteen (15) days of the date of such
determination, either party gives to the other party a written legal opinion
from a nationally recognized law firm stating that there is a substantial
possibility that the

8



--------------------------------------------------------------------------------



 



Internal Revenue Service will reach a conclusion different from that reached by
the Accounting Firm; (ii) either party, within fifteen (15) days of the date of
such letter, seeks a private letter ruling from the Internal Revenue Service;
and (iii) the Internal Revenue Service issues a private letter ruling reaching a
conclusion different from that reached by the Accounting Firm. A private letter
ruling by the Internal Revenue Service issued under these circumstances shall be
binding upon the Company and the Employee. Present value, for purposes of the
calculations under this paragraph 7(d), shall be determined in accordance with
section 280G(d)(4) of the Code.
     (ii) As a result of uncertainty in the application of section 280G of the
Code at the time of any initial determination by the Accounting Firm hereunder,
it is possible that Agreement Payments will have been paid or distributed by the
Company which should not be so paid or distributed (“Overpayment”) or that
additional Agreement Payments which were not paid or distributed by the Company
could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm determines that an Overpayment has been made, any such
Overpayment shall be treated for all purposes as a loan to the Employee which
the Employee shall repay to the Company promptly upon receiving notice of such
Overpayment together with interest at the applicable federal rate provided for
in section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Employee to the Company (or if paid by the Employee to the
Company shall be returned to the Employee) if and to the extent such payment
would not reduce the amount which is nondeductible under section 280(g) of the
Code or which is subject to taxation under section 4999 of the Code. In the
event that the Accounting Firm determines that an Underpayment has occurred, any
such Underpayment shall be promptly paid by the Company to or for the benefit of
the Employee together with interest at the applicable federal rate provided for
in section 7872(f)(2) of the Code.
     (f) Calculation of Severance Payments. For the avoidance of doubt, for
purposes of calculating severance benefits pursuant to this Section 6, the
Employee’s average annual bonus for the two (2) complete years immediately
preceding the termination of the Employee’s employment shall not, under any
circumstances, include the special payment of $1,160,255 received by the
Employee in 2004.
     7. Relationship Created. The relationship created by this Agreement is that
of employer and employee and nothing contained in this Agreement shall be
construed in any way as creating any partnership, joint venture or other
relationship between the parties. Nothing contained in this Agreement shall be
construed as granting Employee any right to bind or obligate the Company in any
manner not herein granted, without the express written consent of the Company.
     8. Payment of Undisputed Amounts. If there is a dispute between the parties
with respect to any amount claimed to be due hereunder, any portion that is not
disputed shall be paid by the obligor to the payee. Any such partial payment
shall not, however, constitute a waiver by the recipient of such payment of any
other rights.
     9. Restrictive Covenants.

9



--------------------------------------------------------------------------------



 



          (a) Non-Competition. Employee agrees that during his employment and
for a one (1) year period thereafter (other than if wrongfully terminated by the
Company, terminated with Good Reason by the Employee or if the Company fails to
make any payment or perform any obligation owned to Employee to Employee
required to be made hereunder, in which case this restrictive period shall lapse
immediately) (the “Restrictive Period”), he will not, directly or indirectly,
engage, participate, or have any interest or be involved in any capacity,
whether as an owner, agent, stockholder (excluding ownership of not more than 5%
of the outstanding shares of a publicly held corporation if such ownership does
not involve, and neither Employee nor any of his respective affiliates otherwise
has, any managerial or operational responsibility in respect thereof), officer,
director, manager, partner, joint venturer, employee, consultant, advisor, agent
or otherwise, in any business enterprise which is, or shall at any time during
the Restrictive Period be, directly or indirectly engaged in the business of
manufacturing wire and cable in the United States and in any other countries or
territories where the Company sells its products.
          (b) Non-Disclosure of Confidential Information.
     (i) Employee acknowledges that it is the policy of the Company to maintain
as secret and confidential all valuable and unique information heretofore or
hereafter acquired, developed or used by the Company relating to the business,
operations, employees and customers of the Company, which information includes
technical knowledge, know-how or trade secrets and information concerning the
operations, sales, personnel, suppliers, customers, costs, profits, markets,
pricing policies, Confidential Materials (as hereinafter defined), and the
results of any investigations or experiments of the Company (such information is
hereinafter referred to as “Confidential Information,” provided that
Confidential Information shall not include any of the foregoing items which are
in the public domain or which are available from third-party sources without any
violation of this Agreement). Employee recognizes that the services to be
performed by Employee are special and unique, and that by reason of his duties
he will acquire Confidential Information. Employee recognizes that all such
Confidential Information is the sole and exclusive property of the Company. In
consideration of the Company’s entering into this Agreement, Employee agrees
that:
     (A) he shall never for so long as such information is valuable and unique
(but in no case for longer than five (5) years following the termination of
Employee’s employment by the Company), directly or indirectly use, publish,
disseminate or otherwise disclose any Confidential Information obtained during
his employment by the Company without the prior written consent of the Company’s
Board of Directors, it being understood that this subparagraph shall survive the
term of this Agreement;
     (B) during the term of his employment by the Company, he shall exercise all
due and diligent precautions to protect the integrity of the Company’s customer
lists, mailing lists and sources thereof, statistical data and compilations,
agreements, contracts, manuals or other documents and

10



--------------------------------------------------------------------------------



 



any and all other materials embodying any Confidential Information (the
“Confidential Materials”) and, upon termination of his employment hereunder, or
such earlier time as the Company may so request, he shall immediately return to
the Company all such Confidential Materials (and copies thereof) then in his
possession or control;
     (C) Employee agrees that he will at all times comply with all security
regulations (1) in effect from time to time at the Company’s premises and (2) in
effect for materials belonging to the Company; and
     (D) Employee agrees that the provisions of this subsection (b) are
reasonably necessary to protect the proprietary rights of the Company in the
Confidential Information and its trade secrets, good will and reputation.
     (c) Severability. In the event a court of competent jurisdiction determines
that the provisions of the covenants in this Section 9 are excessively broad as
to duration, geographic scope or activity, it is expressly agreed that the
covenants contained in this Section 9 shall be construed so that the provisions
which the court does not deem excessively broad shall not be affected, but shall
remain in full force and effect, and any such overly broad provisions shall be
deemed, without further action or the part of any party, to be modified, amended
and or limited, but only to the extent necessary to render the same valid and
enforceable in such jurisdiction.
     (d) Remedies. Employee acknowledges that any breach of the provisions of
this Section 9 can cause irreparable harm to the Company for which the Company
would have no adequate remedy at law. In the event of a breach or threatened
breach by Employee of any of such provisions, in addition to any and all other
rights and remedies it may have under this Agreement or otherwise, the Company
may immediately seek any judicial action deemed necessary, including, without
limitation, temporary and preliminary injunctive relief.
     10. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, one day after being sent to the recipient by reputable overnight
courier service (charges prepaid) or three days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid. Such notices, demands and other communications shall be sent to the
recipients at the addresses indicated below:
Notices to Employee:
Mr. Richard N. Burger
850 Gloucester Crossing
Lake Forest, Illinois 60045

11



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Steven M. Prebish, Esq.
Patzik, Frank & Samotny, Ltd.
150 South Wacker Drive
Suite 1500
Chicago, Illinois 60606
Notices to the Company:
Coleman Cable, Inc.
1530 Shields Drive
Waukegan, Illinois 60085
Attention: President
with a copy (which shall not constitute notice) to:
Mayer, Brown, Rowe & Maw LLP
71 S. Wacker Drive
Chicago, Illinois 60606-4637
Attention: James J. Junewicz
or such other addresses or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement shall be deemed to have been given when
so delivered or mailed.
     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
     12. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties hereto and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
     13. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

12



--------------------------------------------------------------------------------



 



     14. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
     15. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Employee, the Company and their respective
heirs, affiliates (including, without limitation, the Affiliates) successors and
assigns, except that Employee may not assign his rights or delegate his
obligations hereunder without the prior written consent of the Company. In the
event the Company is sold (whether through a sale of assets, merger,
consolidation or otherwise) or is otherwise reorganized, the Company shall cause
the acquiring or surviving person or entity to assume the obligations of the
Company under this Agreement as if though such acquiring or surviving person or
entity were an original party hereto. The parties recognize that the damages
which Employee might suffer as a result of the Company’s breach of this
Section 15 are immeasurable and could result in irreparable harm. Accordingly,
in addition to any and all other remedies available to Employee at law or
equity, Employee shall be entitled to enforce this Section 15 through specific
performance, temporary and permanent injunction, and such other equitable
remedies as it may choose, without the requirements of posting bond.
     16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Illinois, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Illinois, or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Illinois. Any and all actions brought under this Agreement shall be brought in
the state or federal court setting in the County of Cook, in the State of
Illinois, and neither party shall seek a change of venue in any such action.
     17. Fees and Expenses. In the event that a dispute arises under this
Agreement which is submitted to a court of competent jurisdiction for
resolution, or any other legal enforcement or declaratory action is brought
hereunder (whether in the native of arbitration, litigation or otherwise), the
prevailing party in such action or proceeding shall receive, in addition to any
award it receives in the action or proceeding, reimbursement for all reasonable
costs and expenses incurred in such action or proceeding (including appeals
therefrom), which reimbursed costs and expenses shall include, but not be
limited to, attorneys’ fees and expenses.
     18. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Employee, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
[Signatures appear on the following page]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            COLEMAN CABLE, INC.
      /s/ Shmuel D. Levinson       Shmuel D. Levinson       Director           
  /s/ Richard N. Burger       RICHARD N. BURGER           

14